EXAMINER'S AMENDMENT

This Examiner’s Amendment replaces the Examiner’s Amendment mailed June 23, 2021.  The Examiner’s Amendment mailed June 23, 2021, had an error in the Amendment for claim 6.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma on June 14, 2021.

The application has been amended as follows: 

Claim 3, line 2: replace “added to” with --and--;
Claim 4, 4th line from the end: insert --with-- after “equilibrium”;
Claim 6, 4th line from the end: insert --with the-- after “equilibrium”; and delete “a” before “corresponding”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791